Citation Nr: 1448843	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to August 2003 (Army) and June 2004 to November 2005 (Army National Guard).  

The increased initial rating matter on appeal come before the Board of Veterans' Appeals (Board) from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent initial rating, effective from March 10, 2010.  An August 2013 rating decision increased the disability evaluation assigned to the Veteran's service-connected PTSD to 50 percent, effective from March 10, 2010.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2014, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the electronic claims file.

The Board notes that it has reviewed both the Veteran's physical claims file and his electronic claims file ("Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems) to ensure that the complete record was considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

The Veteran is claiming that his service-connected PTSD warrants an initial rating in excess of the currently assigned 50 percent disability rating.  The Board determines that a remand is necessary so that the Veteran can be scheduled for another VA psychiatric examination and so that additionally-cited VA medical records may be associated with the evidence.  

The Veteran claimed, in the course of his June 2014 videoconference hearing, that he essentially met the criteria for a 70 percent rating (pursuant to the criteria set of in 38 C.F.R. § 4.130, Diagnostic Code 9411).  With the assistance of his accredited representative, he essentially testified that he at that time suffered from -- with the exception of suicidal ideation and speech-related problems -- most of the symptoms set out under the 70 percent criteria.  

At his most recent VA psychiatric examination, conducted in July 2013, the examiner summarized the severity of the Veteran's PTSD as causing occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  This description is in line with the criteria set out for a 10 percent rating under Diagnostic Code 9411.  A Global Assessment of Functioning (GAF) score of 65 to 70 was provided.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186(1995).  GAF scores of 61 to 70 represent "Some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships." DSM-IV.  The Veteran did testify in June 2014, however, that he did not adequately inform the examiner of the severity of his PTSD symptoms.  The Board interprets the testimony presented by the Veteran in June 2014 to imply that his service-connected PTSD had become worse since he was last afforded a pertinent VA examination in 2013.

Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the most appropriate course is to order a current VA examination to determine the manifestations and severity of the Veteran's service-connected PTSD.  This is also necessary, in the opinion of the Board, since at the July 2013 VA examination a GAF score of 65 to 70 was provided.  This is compared to the GAF score of 60 supplied by a VA examiner in April 2010.  According to the DSM-IV, a GAF score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."

The Veteran also testified in June 2014 that he was in receipt of VA treatment for his PTSD at the Nashville VA Medical Center (VAMC).  He noted that he was seen every three months, and that he also was prescribed six different medications for his PTSD.  The Veteran added that he attended anger management classes for a period of eight weeks, occurring every Friday.  Review of "Virtual VA" shows VA outpatient treatment records, dated most recently in August 2013.  This record shows that a subscription had been reordered.  Also, the most recent mental health-related record (an attending note), is dated in April 2013.  As this case is being remanded anyway, all available VA medical records dated since August 2013 need to be obtained and incorporated in the claims file (either paper or "Virtual VA").  In this regard, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board points out that where a veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should seek to obtain all VA treatment records dated from August 2013 to the present.  Any and all records obtained should be associated with the claims file.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2014).

2.  The AOJ should then schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the above-cited medical examination reports and testimony, and to comment on the current severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected PTSD under the applicable rating criteria.  The examiner should inform the Veteran to relate to him/her all of his symptoms, so that the report findings can be as complete and as comprehensive as possible.  The examiner should assign a GAF score for the Veteran's PTSD consistent with the DSM-IV and explain the significance of the score. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1  (2014), a copy of this REMAND and all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

3.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination if scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).






In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the AOJ must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the foregoing, the AOJ should adjudicate the initial increased rating issue on appeal.  In adjudicating this matter, the AOJ must review all evidence associated with the record.  The AOJ must consider whether different ratings may be warranted for different time periods in light of the decisions in Fenderson and Hart.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



